PER CURIAM:
Kathryn Anne Ingleson, a native and citizen of the United Kingdom, seeks review of an order of the Board of Immigration Appeals (Board) affirming the Immigration Judge’s order denying relief from removal. We have reviewed the administrative record and find no error in the Board’s finding that Ingleson is ineligible for the relief sought. See 8 C.F.R. § 1212.3(h)(3) (2007). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Ingleson, No. A38-538-659 (B.I.A. Nov. 9, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.